[Cite as State v. Palmer, 2022-Ohio-2293.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    OTTAWA COUNTY

State of Ohio                                     Court of Appeals No. OT-21-034

        Appellee                                  Trial Court No. 21 CR 113

v.

Adam Palmer                                       DECISION AND JUDGMENT

        Appellant                                 Decided: June 30, 2022

                                             *****

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Daivia S. Kasper, Chief Assistant Prosecuting Attorney, for appellee.

        Howard C. Whitcomb, III, for appellant.

                                             *****
        MAYLE, J.

        {¶ 1} Defendant-appellant, Adam Palmer, appeals the November 4, 2021

judgment of the Ottawa County Court of Common Pleas, sentencing him to 17 months in

prison. For the following reasons, we affirm.
                                  I. Background and Facts

         {¶ 2} Palmer was indicted on one count of domestic violence in violation of R.C.

2919.25(A), a fourth-degree felony, and one count of obstructing official business in

violation of R.C. 2921.31(A), a fifth-degree felony.

         {¶ 3} Palmer agreed to plead guilty to the domestic violence charge in exchange

for the state dismissing the obstructing charge at sentencing.

         {¶ 4} At the plea hearing, the state explained the facts underlying the charges

against Palmer. Palmer argued with his father—who is disabled and in a wheelchair—on

the day of the incident. The argument escalated to Palmer assaulting his father. They

struggled, and Palmer threw his father out of his wheelchair. After throwing his father to

the floor, Palmer moved the wheelchair—which held a medical alert button that allowed

his father to call for help—to another room. Palmer then barricaded himself in a

bedroom. Despite Palmer’s efforts to prevent his father from calling for help, his father

was able to reach his wheelchair and press the alert button. When the police arrived,

Palmer squeezed through a window and fled. However, the police arrested him the same

day.

         {¶ 5} Palmer admitted to being extremely intoxicated on the day of the assault.

He said that he did not remember anything other than having an altercation with his

father. But he also said that he had no reason to dispute the state’s explanation of the

facts.




2.
       {¶ 6} The trial court accepted Palmer’s plea and found him guilty of domestic

violence. The court also ordered a presentence investigation (“PSI”) and set the matter

for sentencing.

       {¶ 7} At the sentencing hearing, the trial court heard statements from the

prosecutor and defense counsel, and Palmer spoke in his own behalf. After hearing the

statements, the court reviewed the factors that it took into consideration when sentencing

Palmer, including the information in his PSI and the victim-impact statement. Before

concluding, the trial court reviewed the purposes of sentencing in R.C. 2929.11 and the

seriousness and recidivism factors in R.C. 2929.12. While reviewing the R.C. 2929.12

factors, the court found that “the more likely recidivism factors outweigh the less likely

factors” and “[t]he more serious factors outweigh the less serious factors.”

       {¶ 8} After considering all of this information, the court sentenced Palmer to 17

months in prison.

       {¶ 9} Palmer now appeals, raising one assignment of error for our review:

              THE TRIAL COURT ABUSED ITS DISCRETION IN IMPOSING

       A SEVENTEEN MONTH PERIOD OF INCARCERATION UPON

       DEFENDANT-APPELLANT AS IT WAS AGAINST THE MANIFEST

       WEIGHT OF THE EVIDENCE.




3.
                                 II. Law and Analysis

      {¶ 10} In his sole assignment of error, Palmer argues that his sentence does not

conform to the requirements of “R.C. 2929 viewed collectively.” The state responds that

his sentence was “appropriate and supported by the record.”

      {¶ 11} Initially, we note that Palmer argues—without citing any case law—that we

should review his assignment of error under either a manifest-weight-of-the-evidence

standard or an abuse-of-discretion standard. These are not the standards applicable to

felony sentencing, however. We review challenges to felony sentencing under R.C.

2953.08(G)(2), which provides,

             The appellate court may increase, reduce, or otherwise modify a

      sentence that is appealed under this section or may vacate the sentence and

      remand the matter to the sentencing court for resentencing. The appellate

      court’s standard for review is not whether the sentencing court abused its

      discretion. The appellate court may take any action authorized by this

      division if it clearly and convincingly finds either of the following:




4.
              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶ 12} Palmer attempts to circumvent the requirements of R.C. 2953.08(G)(2) by

arguing that the trial court sentenced him to prison based on the “current requirements of

R.C. 2929 viewed collectively.” However, his focus is squarely on the trial court’s

consideration of the purposes of sentencing under R.C. 2929.11 and the seriousness and

recidivism factors under R.C. 2929.12. Accordingly, we are not persuaded that Palmer’s

sentence should be reviewed any differently than any other felony sentence.

       {¶ 13} In that respect, as the Ohio Supreme Court has recognized, R.C. 2929.11

and 2929.12 are not listed in the statutory provisions under R.C. 2953.08(G)(2)(a). State

v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649 ¶ 28. Therefore, an

appellate court may not use R.C. 2953.08(G)(2)(a) to “modify or vacate a sentence based

on the lack of support in the record for the trial court’s finding under R.C. 2929.11 and

2929.12.” Id. at ¶ 29. In fact, R.C. 2953.08(G)(2)(b) does not allow an appellate court to

independently weigh the evidence and substitute its judgment for that of the trial court

regarding the appropriate sentence under R.C. 2929.11 and 2929.12, or modify or vacate

a sentence based on the lack of support in the record for the trial court’s findings under

those statutes. Jones at ¶ 39, 41-42; see also State v. Toles, 166 Ohio St.3d 397, 2021-




5.
Ohio-3531, 186 N.E.3d 784, ¶ 10 (Brunner, J., concurring) (R.C. 2953.08 “precludes

second-guessing a sentence imposed by a trial court based on its weighing of the

considerations in R.C. 2929.11 and 2929.12.”).

       {¶ 14} Therefore, as this court has repeatedly recognized, we cannot review a

felony sentence “where—as here—the appellant’s sole contention is that the trial court

improperly considered the factors of R.C. 2929.11 or 2929.12 when fashioning [a]

sentence.” State v. Stenson, 6th Dist. Lucas No. L-20-1074, 2021-Ohio-2256, ¶ 9, citing

Jones at ¶ 42, rev’d on other grounds, sub nom. In re Cases Held for the Decision in

State v. Maddox, Slip Opinion No. 2022-Ohio-1352; State v. Orzechowski, 6th Dist.

Wood No. WD-20-029, 2021-Ohio-985, ¶ 13 (“In light of Jones, assigning error to the

trial court’s imposition of sentence as contrary to law based solely on its consideration of

R.C. 2929.11 and 2929.12 is no longer grounds for this court to find reversible error.”).

       {¶ 15} Accordingly, because we cannot second-guess the trial court’s application

of R.C. 2929.11 and 2929.12, Palmer’s assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 16} For the foregoing reasons, the November 4, 2021 judgment of the Ottawa

County Court of Common Pleas is affirmed. Palmer is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                        Judgment affirmed.




6.
                                                                      State v. Adam Palmer
                                                                       C.A. No. OT-21-034



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                             ____________________________
                                                         JUDGE
Christine E. Mayle, J.
                                                 ____________________________
Gene A. Zmuda, J.                                        JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




7.